Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
In view of the appeal brief filed on 09/12/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791                                                                                                                                                                                                        
	Claims 1-27, as filed 02/17/2022 and presented cleanly in the Appeal Brief filed 09/12/2022, are the current claims hereby under examination.

Claim Objections
Claims 10, 18-19, and 24 are objected to because of the following informalities:
The claims recite instances of “the adaptive support garment” which was replaced by the “adaptive bra” when the claims were amended. As such, “the adaptive support garment” lacks antecedent basis in the claims as currently presented.
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/07/2022 have been considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 6-16 of the Appeal Brief, filed 09/12/2022, with respect to the rejection(s) of claim(s) 1 and 23-24 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection has been made below.
	The applicant argues that Steele presents a viable, complete, and functional adjustable bra using technology integrated directly into the bra which does not include the necessary structure to engage with the lace adjusting mechanism taught by Kwon. This argument has been found persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10-17, 21-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Torres (US 20130203319 A1) in view of Kwon (US 20200163416 A) and Steele (The Bionic Bra: Using electromaterials to sense and modify breast support to enhance active living).
Regarding Claim 1, Torres discloses an adaptive support apparel system (Abstract, bra with an adjustable and distributed support mechanism) comprising:
an adaptive bra ([0037], sports bra) including an adaptive support system ([0037], tension wire 130 and tension straps as further described with reference to FIG. 4) and an adaptive engine ([0037], Tension adjusting device 110…example of such a tension adjusting device would be the Boa.TM. #L3. An “engine” transforms power to motion. The device 110 transforms mechanical power from the user into motion that winds or winds the wire) coupled to the adaptive support system ([0037], finger-controlled dial 120 on the housing shown on the front portion of the girth of the sports bra. The housing contains a ratcheted spool of wire 130), 
wherein adjusting a portion of the adaptive bra is controlled by manipulating an effective length of a lacing system ([0037], Tension adjusting device 110 allows pressure on wires 130 to be increased or released easily when desired. An example of such a tension adjusting device would be the Boa.TM. As shown in Fig. 22 and is well-known in the art, the Boa system works by winding and unwinding the wire around a spool which changes the effective length of the lacing system). 
	However, Torres does not explicitly disclose an activity sensor monitoring activity of a user; the support system integrated into at least shoulder straps of the adaptive bra and an adaptive engine coupled to the adaptive support system to automatically adjust a portion of the adaptive bra through manipulation of an effective length of a lacing system coupled to the adaptive engine within the adaptive support system; and a control circuit configured to send commands to the adaptive engine in response to input received from the activity sensor.
	Torres teaches in a separate embodiment, that the support system is integrated into at least shoulder straps of the adaptive bra (in [0037] Torres mentions that the wires can be used to pull on tension straps which are described in [0040] and shown in Fig. 4. From [0040]: tension straps 400 above the breasts area go over the shoulders, around the sides and are attached via jump ring 470 to the tensioning mechanism wires 480). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adaptive bra disclosed by Torres to include the support system into at least the shoulder straps as taught by Torres to create increased support and lift for the breasts ([0037]) which would increase a user’s comfort.
	Modified Torres does not explicitly teach an activity sensor monitoring activity of a user; an adaptive engine coupled to the adaptive support system to automatically adjust a portion of the adaptive bra through manipulation of an effective length of a lacing system coupled to the adaptive engine within the adaptive support system; and a control circuit configured to send commands to the adaptive engine in response to input received from the activity sensor. 
	Kwon teaches an adaptive support apparel system ([0001], shoelace adjusting device capable of automatically adjusting the tightness of a shoelace based on the state of the user wearing the shoes) comprising:
an activity sensor monitoring activity of a user ([0030], sensor portion 130 including an acceleration sensor 134);
an adaptive engine ([0030], a motor 155) coupled to the adaptive support system (See Fig. 4B, motor 155 is coupled to the ASL [adjustable shoe lace]) to automatically adjust a portion of the adaptive bra ([0030], configured to operate to adjust at least one part of the shoelace ASL…tightness of the shoelace ASL may be automatically adjusted) through manipulation of an effective length of a lacing system coupled to the adaptive engine within the adaptive support system (See Figs. 4a and 4b, the effective length of the laces ASL between the motors is increased or decreased to achieve the desired tightness by winding and unwinding the ASL about the motor. See also the change from Fig. 7C(b) and Fig. 9A(b)); and 
a control circuit ([0030], processor 170) configured to send commands to the adaptive engine in response to input received from the activity sensor ([0030], configured to determine whether the shoes 50 are being used in a running state, a walking state, or a sitting state based on sensing information from the acceleration sensor 134 and to change a level for tightening the shoelace ASL based on the respective states. And in [0165], the processor 170 may perform control such that the motors rotate).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the manually controllable spool and lace tightening system as disclosed by Torres to be an controllable motor and lace system including a sensor to determine a state of a user and a control circuit to control the motor as taught by Kwon to allow for automatic control of the tightness of the system based on the determined activity level of a user (Kwon [0012]) which would improve wearers comfort and is ideal in a sports bra application as taught by Steele (“Ideally, in these situations a sports bra should relax during inactivity to improve wearer comfort”). One having ordinary skill in the art would recognize that applying the sensor and control circuit taught by Kwon to the lace tightening system disclosed by Torres would yield only the predictable result of allowing automatic control of the systems tightness and increasing a user’s comfort as the application of the structures of Kwon merely automates the manual activity disclosed by Torres using broad means (See MPEP 2144.04 Legal Precedent as Source of Supporting Rationale [R-10.2019] III. AUTOMATING A MANUAL ACTIVITY). 

Regarding Claim 2, Kwon further teaches the control circuit is configured to select a pre-defined activity classification based on data received from the activity sensor ([0034], a processor 170 configured to determine whether the shoes 50 are being used in a running state, a walking state, or a sitting state based on sensing information from the acceleration sensor 134). One of ordinary skill in the art would recognize that applying the know technique of selecting a state and corresponding tightness from pre-defined activities as taught by Kwon to the system disclosed by Torres would yield only the predictable result of controlling tightness between known-states automatically and increasing a user’s comfort. 

Regarding Claim 3, Kwon further teaches wherein the pre-defined activity classifications include high impact (A running state is considered high impact. From applicant’s specification filed 05/29/2020, [0066]: “high impact activities, such as running”) and comfort (a walking and sitting state are considered comfort. From applicant’s specification filed 05/29/2020, [0043]: “Comfort level of activity (e.g., resting or walking)”). One of ordinary skill in the art would recognize that applying the know technique of programming known states for determining a desired tightness as taught by Kwon to the system disclosed by Torres would yield only the predictable result of controlling tightness between known-states automatically and increasing a user’s comfort. 

Regarding Claim 4, Kwon further teaches wherein the control circuit is further configured to determine a support level based on the selected pre-defined activity classification ([0120]-[0123], the processor determines the state of the user and tightens the shoe laces accordingly. The tightness of the shoe lace is the “support level” since a tighter shoe provides more support). One of ordinary skill in the art would recognize that applying the know technique of determining a desired tightness based on a determined state as taught by Kwon to the system disclosed by Torres would yield only the predictable result of controlling tightness between known-states automatically and increasing a user’s comfort. 

Regarding Claim 5, Kwon further teaches wherein the adaptive engine adjusts the adaptive support system based on control commands received from the control circuit corresponding to the determined support level ([0123], when the shoes 50 are being used in the running state (S515), the processor 170 may perform control such that the shoelaces are tightened to a first level. And in [0124], the processor 170 may perform control such that the motor 155La rotates. From this, the motor or “adaptive engine” adjusts the lace or “adaptive support system” based on the control or “command controls” received from the processor or “control circuit” corresponding to support level or “running state” in this example). One of ordinary skill in the art would recognize that applying the know technique of controlling a motor to set a desired tightness through control of a lacing system as taught by Kwon to the system disclosed by Torres would yield only the predictable result of controlling tightness between known-states automatically and increasing a user’s comfort

Regarding Claim 6, Kwon teaches wherein the activity sensor is embedded within a footwear assembly (See Fig. 4, the sensor 130 is deposed within the device 100 within the footwear assembly shown in Fig. 4 (a)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bra tightening system disclosed by Torres to include the activity sensor, used for automating the manual process of tightening the system during periods of activity as taught by Kwon and suggested by Steel, in a footwear assembly as taught by Kwon to detect the walking, running, and rest states automatically to improve user’s comfort. 

Regarding Claim 10, modified Torres teaches the adaptive support apparel system of claim 1 as described above.
However, modified Torres does not explicitly teach wherein the activity sensor is embedded within the adaptive bra. Steele teaches an adjustable bra (Abstract, use of electromaterial sensors and artificial muscle technology to create a bra that was capable of detecting increases in breast motion and then responding with increased breast support to enhance active living) wherein an activity sensor (Introduction, bending sensors for their suitability to measure breast movement amplitude and frequency) is embedded within an adaptive bra (Sensor evaluation, the sensor was encased in adhesive tape and attached to the inferior aspect of the cup of an everyday bra). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute out the acceleration sensor in a footwear system as taught by Kwon for the bending sensor disposed within the bra as taught by Steele to allow for activity to be monitored without the need of a battery as taught by Steele (Table 2). One of ordinary skill in the art would recognize that substituting the activity sensor taught by Steele for the activity sensor taught by Kwon would be a simple substitution of known elements in the art that would yield only predictable results. 

Regarding Claim 11, Steele further teaches wherein the activity sensor is configured to detect soft tissue movement (Discussion, bending sensor was positioned where breast displacement was most likely to bend the sensor).  

Regarding Claim 12, Steele further teaches wherein the activity sensor is disposed within a portion of a breast contacting surface (Figure 4, bending sensor located on the inferior aspect of the bra cup).  

Regarding Claim 13, Steele teaches in a separate embodiment wherein the activity sensor is disposed within a shoulder strap (Table 2, Fabric Stretch Sensor, Best positioned vertically from the most superior portion of the bra strap (shoulder strap) to 4 cm above the nipple; sensor length approximately 120-135 mm). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute out the bending sensor within the cup for the stretch sensor within the strap as taught by Steele to measure activity without increasing bra stiffness and reducing signal pre-processing by obviating a need for signal amplification as taught by Steele (Table 2).

Regarding Claim 14, Steele further teaches wherein the activity sensor includes at least one of the following: an accelerometer; a gyroscope; a magnetometer; a global position sensor (GPS); a heart rate monitor; a temperature sensor; or a strain gauge (one of ordinary skill in the art would recognize that a stretch sensor is a type of strain gauge). Further, Kwon additionally teaches wherein an activity sensor includes at least one of the following: an accelerometer ([0119], The motion information may conceptually include acceleration information from the acceleration sensor) and a gyroscope ([0119], angular velocity information from the gyro sensor). 

Regarding Claim 15, Kwon teaches in a suggested embodiment that the control circuit is disposed within a computing device ([0094], processor 170 may automatically adjust the tightness of the shoelace based on a shoelace tightening level set through the mobile terminal 600. It is being interpreted that the main control circuit is disposed in the mobile terminal 600 and the processor 170 is functioning as a part of the adaptive engine to receive the control signal wirelessly from the mobile terminal 600) including a display (mobile terminal 600 is shown as a smart phone in Fig. 15 which has a display) and a communication circuit (From [0074], the communicator 135 (of the device 100) may perform Bluetooth communication, Wi-Fi communication, low-power wide-area communication, and the like, and may thus transmit information sensed by the shoelace adjusting device 100 to the paired mobile terminal 600. A communication circuit would be required to perform such wireless communication between the terminal 600 and the device 100). One of ordinary skill in the art would recognize that applying the known technique of performing processing on a mobile terminal having a display and communication circuit for determining a desired tightness of the system as taught by Kwon to the system disclosed by Torres would yield only the predictable result of allowing a user to control automatically the desired tightness of the system through the device (Kwon [0094]). 

Regarding Claim 16, Kwon further teaches, wherein the communication circuit is configured to send commands to the adaptive engine wirelessly ([0074], the communicator 135 (of device 100) may perform Bluetooth communication, Wi-Fi communication, low-power wide-area communication (all wireless) and may thus transmit information sensed by the shoelace adjusting device 100 to the paired mobile terminal 600. It is obvious from this description that the two devices communicate wirelessly. Thus, when Kwon teaches that the processor sets the tightness based on the information set through the mobile terminal 600 in [0094], it is obvious that the communication is performed wirelessly).

Regarding Claim 17, Kwon further teaches wherein the computing device is one of a smart watch, a smartphone (mobile terminal 600 shown as smart phone in Fig. 15), or a heart rate monitor. One of ordinary skill in the art would recognize that substituting the well-known structure of a smartphone for the generic mobile terminal taught by Kwon would yield only the predictable result of allowing mobile control through conventional means. 

Regarding Claim 21, Kwon further teaches wherein the control circuit is configured to analyze data received from the activity sensor to determine whether to adjust the adaptive device ([0079], the processor 170 may determine whether the shoes 50 are being used in a running state, a walking state, or a sitting state based on sensing information from the motion sensor 131, and may change a level for tightening the shoelace ASL based on the respective states) integrated into the adaptive support garment (the shoe lace adjusting device 100 with motors 155 is being interpreted as being integrated into the shoe as laces and the motors 155 of the devices are coupled together and therefore the device cannot perform its intended structure when separate from the shoes). One of ordinary skill in the art would recognize that applying the know technique of controlling a motor to set a desired tightness through control of a lacing system based on an analysis of data received from the sensor as taught by Kwon to the system disclosed by Torres would yield only the predictable result of controlling tightness between known-states automatically and increasing a user’s comfort.

Regarding Claim 22, Kwon further teaches wherein upon determining that an adjustment to the adaptive support system is needed, sending an adjustment command to the adaptive engine to perform the adjustment ([0144]-[0148], the processor determines the state of the wearer, in this case the users puts on the shoe and walks, when the processor determines that the user is walking in the PWa state, the processor may perform control such that the motor 155La rotates. The processor controls the motor through an electrical “adjustment command” as would be inherent to an electrically controlled motor). One of ordinary skill in the art would recognize that applying the know technique of controlling a motor to set a desired tightness through control of a lacing system based on an analysis of data received from the sensor as taught by Kwon to the system disclosed by Torres would yield only the predictable result of controlling tightness between known-states automatically and increasing a user’s comfort.

Regarding Claim 23, Torres discloses an adaptive support apparel system (Abstract, bra with an adjustable and distributed support mechanism is disclosed) comprising:
an adaptive bra ([0037], exterior 100 of a sports bra) including an adaptive support system ([0037], wire 130 and tension straps as further described with reference to FIG. 4); 
and an adaptive engine ([0037], Tension adjusting device 110…example of such a tension adjusting device would be the Boa.TM. #L3) coupled to the adaptive support system ([0037], finger-controlled dial 120 on the housing shown on the front portion of the girth of the sports bra. The housing contains a ratcheted spool of wire 130) to adjust a first portion of the adaptive bra relative to a second portion of the adaptive bra through manipulation of an effective length of a lace cable within the adaptive support system ([0037], Tension adjusting device 110 allows pressure on wires 130 to be increased or released easily when desired. An example of such a tension adjusting device would be the Boa.TM. As shown in Fig. 22 and [0060], spooling system 2200 of FIG. 22 can be used in the tensioning device 110 described herein in FIG. 1…tension member 2202 to be wound around the spool 2204 and thus applying tension to the tension member 2202. In Fig. 1, and described in [0037], tension straps are included, but not shown, and are connected to the ends of the wires 130 (as can be seen in at least Fig. 4). Altering the effective length of the wire would adjust the distance between the connections of the wires to the tension straps (labeled 470 in Fig. 4)).
However, Torres does not explicitly disclose an activity sensor monitoring a parameter indicative of an activity level of a user; that the support system is integrated into at least shoulder straps of the adaptive bra; and a control circuit configured to send commands to the adaptive engine in response to input received from the activity sensor.
Torres teaches in a separate embodiment, that the support system is integrated into at least shoulder straps of the adaptive bra (in [0037] Torres mentions that the wires can be used to pull on tension straps which are described in [0040] and shown in Fig. 4. From [0040]: tension straps 400 above the breasts area go over the shoulders, around the sides and are attached via jump ring 470 to the tensioning mechanism wires 480). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adaptive bra disclosed by Torres to include the support system into at least the shoulder straps as taught by Torres to create increased support and lift for the breasts ([0037]) which would increase comfort.
Modified Torres does not explicitly teach an activity sensor monitoring a parameter indicative of an activity level of a user and a control circuit configured to send commands to the adaptive engine in response to input received from the activity sensor. 
Kwon teaches an adaptive support apparel system ([0001], shoelace adjusting device capable of automatically adjusting the tightness of a shoelace based on the state of the user wearing the shoes) comprising:
an activity sensor ([0030], sensor portion 130 including an acceleration sensor 134) monitoring a parameter indicative of an activity level of a user ([0121], motion information Sacc shown in FIG. 6, the motion information corresponding to the section PWa indicates a walking state, the motion information corresponding to the section Pru indicates a running state, and the motion information corresponding to the section Psi indicates a sitting state. Motion information is measure by the sensor as described in [0119]); and 
a control circuit ([0030], processor 170) configured to send commands to the adaptive engine in response to input received from the activity sensor ([0030], configured to determine whether the shoes 50 are being used in a running state, a walking state, or a sitting state based on sensing information from the acceleration sensor 134 and to change a level for tightening the shoelace ASL based on the respective states. And in [0165], the processor 170 may perform control such that the motors rotate).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the manually controllable spool in a lace tightening system as disclosed by Torres to be a controllable motor including a sensor to determine a state of a user and a control circuit to control the motor as taught by Kwon to allow for automatic control of the tightness of the system based on the determined state of a user (Kwon [0012]) which would improve a wearers comfort and is ideal in a sports bra application as taught by Steele (“Ideally, in these situations a sports bra should relax during inactivity to improve wearer comfort”). One having ordinary skill in the art would recognize that applying the structures taught by Kwon to the adjustable bra disclosed by Torres would yield only the predictable result of allowing automatic control of the system’s tightness and increasing a user’s comfort as the application merely automates a manual activity through broad means (See MPEP 2144.04 Legal Precedent as Source of Supporting Rationale [R-10.2019] III. AUTOMATING A MANUAL ACTIVITY). 
 
Regarding Claim 24, Torres discloses an adaptive bra (Abstract, bra with an adjustable and distributed support mechanism) comprising:
an adaptive support system ([0037], wire 130 and tension straps as further described with reference to FIG. 4) integrated into the adaptive bra (See Figs. 1 and 4, the elements are integrated in the bra) and an adaptive engine ([0037], Tension adjusting device 110…example of such a tension adjusting device would be the Boa.TM. #L3) coupled to the adaptive support system ([0037], finger-controlled dial 120 on the housing shown on the front portion of the girth of the sports bra. The housing contains a ratcheted spool of wire 130) to adjust a first portion of the adaptive bra relative to a second portion of the adaptive bra through manipulation of the adaptive support system ([0037], Tension adjusting device 110 allows pressure on wires 130 to be increased or released easily when desired. An example of such a tension adjusting device would be the Boa.TM. As shown in Fig. 22 and [0060], spooling system 2200 of FIG. 22 can be used in the tensioning device 110 described herein in FIG. 1…tension member 2202 to be wound around the spool 2204 and thus applying tension to the tension member 2202. In Fig. 1, and described in [0037], tension straps are included, but not shown, and are connected to the ends of the wires 130 (as can be seen in at least Fig. 4). Winding and unwinding the wire would adjust the distance between the connections of the wires to the tension straps (labeled 470 in Fig. 4));
wherein manipulation of the adaptive support system includes manipulation of an effective length of a portion of the lacing system (See Fig. 22, winding and unwinding the wires about the spool adjusts the effective length of the wire that is not wound).
However, Torres does not explicitly disclose a control circuit configured to control the adaptive engine in response to input received indicative of an activity level of a user, wherein the adaptive support system includes a lacing system routed through at least shoulder straps of the adaptive bra, and wherein manipulation of the adaptive support system includes manipulation of an effective length of a portion of the lacing system through activation of a motorized lacing spool within the adaptive engine.
In a separate embodiment, Torres teaches that the adaptive support system includes a lacing system routed through at least shoulder straps of the adaptive bra (the “lacing system” can be seen in Fig. 4 and is defined by the wire 480, the straps 400, and the lifters 440, which are all controlled by a tensioning mechanism such as in Fig. 1. The system is shown as being routed through at least the shoulder straps). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adaptive bra disclosed by Torres to include the support system into at least the shoulder straps as taught by Torres to create increased support and lift for the breasts ([0037]).
However, modified Torres does not explicitly teach a control circuit configured to control the adaptive engine in response to input received indicative of an activity level of a user and wherein manipulation of the adaptive support system includes manipulation of an effective length of a portion of the lacing system through activation of a motorized lacing spool within the adaptive engine.
Kwon teaches an adaptive support apparel system ([0001], shoelace adjusting device capable of automatically adjusting the tightness of a shoelace based on the state of the user wearing the shoes) comprising: 
a control circuit ([0030], processor 170) configured to control the adaptive engine in response to input received indicative of an activity level of a user ([0030], configured to determine whether the shoes 50 are being used in a running state, a walking state, or a sitting state based on sensing information from the acceleration sensor 134 and to change a level for tightening the shoelace ASL based on the respective states. And in [0165], the processor 170 may perform control such that the motors rotate); and
manipulation of an adaptive support system includes manipulation of an effective length of a portion of a lacing system through activation of a motorized lacing spool within the adaptive engine ([0124], processor 170 may perform control such that the motor 155La rotates to the right and the motor 155Lb rotates to the left. In particular, the processor 170 may perform control such that the part portions ELA and ELb of the shoelaces ASLa and ASLb are, respectively, wound to the positions Pra and Prb. Accordingly, the shoelaces are tightly wound automatically).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lacing system about a spool as disclosed by Torres to include a control circuit for controlling the effective length of the lacing system by using motorized spools as taught by Kwon to allow for automatic control of the tightness of the system based on the determined state of a user (Kwon [0012]) which would improve wearers comfort, which is ideal in a sports bra application as taught by Steele (“Ideally, in these situations a sports bra should relax during inactivity to improve wearer comfort”). One having ordinary skill in the art would recognize that applying the structures taught by Kwon to the adjustable bra disclosed by Torres would yield only the predictable result of allowing automatic control of the systems tightness and increase a user’s comfort as the application merely automates a manual activity through broad means (See MPEP 2144.04 Legal Precedent as Source of Supporting Rationale [R-10.2019] III. AUTOMATING A MANUAL ACTIVITY).

Regarding Claim 26, Kwon further teaches an activity sensor ([0066], a pressure sensor 133) monitoring activity of the user ([0133] For example, in the running state, the pressure generated by the top of the foot is large, and in the sitting state, the pressure generated by the top of the foot is small. Using this, the processor 170 may distinguish among the running state, the walking state, and the sitting state); and wherein the control circuit is configured to process input received from the activity sensor to control the adaptive engine ([0134], processor 170 may control a change in the level for tightening the shoelaces ASL based on the respective states). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Torres to include an activity sensor to monitor an activity level of a patient to enable automatic tightness control of the system as taught by Kwon and suggested by Steele. One of ordinary skill in the art would recognize that applying the know technique of selecting a state and corresponding tightness from pre-defined activities as sensed by an activity sensor as taught by Kwon to the system disclosed by Torres would yield only the predictable result of controlling tightness between known-states automatically and increasing a user’s comfort. 

Regarding Claim 27, Kwon further teaches wherein the control circuit sends pre-defined support level commands to the adaptive engine based on the input received from the activity sensor ([0123], when the shoes 50 are being used in the running state (S515), the processor 170 may perform control such that the shoelaces are tightened to a first level. [0125], when the shoes 50 are being used in the walking state (S525), the processor 170 may perform control such that the shoelaces are tightened to a second level. [0127], when the user is in the sitting state (S535), the processor 170 may perform control such that the shoelaces are tightened to a third level (S540)). One of ordinary skill in the art would recognize that applying the know technique of selecting a corresponding tightness for each pre-defined activities as taught by Kwon to the system disclosed by Torres would yield only the predictable result of controlling tightness between known-states automatically and increasing a user’s comfort. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Torres (US 20130203319 A1), Kwon (US 20200163416 A), and Steele (The Bionic Bra: Using electromaterials to sense and modify breast support to enhance active living) as applied to claim 6 above, and further in view of Robinson (US 20100154255 A1).
Regarding Claim 7, modified Torres teaches the adaptive support apparel system of claim 6 as described above. 
However, modified Torres does not explicitly teach wherein the activity sensor is configured to detect foot strike activity. Robinson teaches an adjustable shoe with sensors ([0002], golf shoes having sensors, controller, and active-response element) wherein an activity sensor ([0050], sensor 36) is configured to detect foot strike activity ([0050], each time the wearer's foot strikes the ground, sensor 36 (see FIG. 2) sends a pulse along wire 40 to the controller 38 (Step 51)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the activity sensor taught by Kwon to detect the heel strike as taught by Robinson to determine whether the detect the activity state of a user (Robinson [0050]). One of ordinary skill in the art would recognize that substituting out the acceleration sensor taught by Kwon for the sensor configured to detect heel strike as taught by Robinson would be a simple substitution of known sensor structures in the art that would yield only the predictable result of allowing for the differentiation of activity states as required by the teaching of Kwon.

Regarding Claim 8, Robinson further teaches wherein a control circuit ([0050], controller 38) is configured to receive foot strike activity data from the activity sensor and calculate a pre-defined activity classification based on the foot strike activity data ([0050], controller 38 determines whether a pulse is received within the harvesting time interval. If the pulses are received within the harvesting time interval, the controller 38 recognizes that the wearer is walking. In this case, the pre-defined activity classifications are walking and not walking).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Torres (US 20130203319 A1), Kwon (US 20200163416 A), and Steele (The Bionic Bra: Using electromaterials to sense and modify breast support to enhance active living) as applied to claim 6 above, and further in view of Akay (US 20180206586 A1).
Regarding Claim 9, modified Torres teaches the adaptive support apparel system of claim 6 as described above.
However, modified Torres does not teach wherein the activity sensor is an inertial measurement unit (IMU). Akay teaches a footwear system with integrated sensors ([0081] one or more sensors in the article of footwear) wherein an activity sensor is an inertial measurement unit (IMU) ([0082], information acquired by a sensor, such as an IMU). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the activity sensors taught by Kwon to by an IMU as taught by Akay to determine whether or not the individual wearing the footwear is walking, running, or participating in another form of locomotion (Akay [0082]). One of ordinary skill in the art would recognize that substituting the acceleration sensor taught by Kwon for the IMU taught by Akay would be a mere substitution of known elements in the art that would yield only the predictable result of differentiating the activity state of the user as taught by Akay. 

Claim 18-20 is rejected under 35 U.S.C. 103 as being unpatentable over Torres (US 20130203319 A1), Kwon (US 20200163416 A), and Steele (The Bionic Bra: Using electromaterials to sense and modify breast support to enhance active living) as applied to claim 6 above, and further in view of Sporn (US 20130109276 A1).
Regarding Claim 18, modified Torres teaches the adaptive support apparel system of claim 1 as described above. 
However, modified Torres does not explicitly teach wherein the lacing system connects separate portions of the adaptive bra, wherein the lacing system is adjustable to alter relative positions of the separate portions of the adaptive bra to produce different support characteristics.  
Sporn teaches an adjustable support garment (Abstract, bra for female breast support and formation that is particularly suited to provide the wearer a choice of support and shaping parameters) wherein a lacing system ([0017], cinching loop 30) connects separate portions of the adaptive bra ([0017], breast supporting pads 20 and 22 are connected by cinching loop 30 as seen in at least Fig 4), wherein the lacing system is adjustable to alter relative positions of the separate portions of the adaptive bra to produce different support characteristics ([0017], When the pads are pulled together by shortening the loop 30, the breasts are drawn together, as shown in FIGS. 5 and 6, by the gripping and clinging action of the pads on the skin of the breasts. The cinching loop may be expanded to the size shown in FIGS. 1 and 4 by releasing the clasp 32 and allowing the breasts to assume their more natural position within a normal bra). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lacing system for adjusting support by applying tension over the shoulder straps as disclosed by Torres to instead connect separate portions of the bra and provide lift by pushing the separate portions together as taught by Sporn to allow for selective adjustment of the pressure applied by the bra (Sporn [0018]) that can be easily controlled by the user. 

Regarding Claim 19, Sporn further teaches wherein the adaptive support system includes a plurality of lace guides to route a lace within the lacing system through the separate portions of the adaptive bra ([0017], arrow ends 23 and 24 of each of the pads contain apertures 26 and 28 into which is trained a flexible cord that forms a cinching loop 30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lacing system as disclosed by Torres to include the lace guides taught by Sporn to control the path of the lacing system and how tension is applied to the system.

Regarding Claim 20, Torres further discloses wherein at least one segment of the lacing system is coupled to a lace spool component of the adaptive engine to enable the adaptive engine to alter an effective length of a lace within the lacing system ([0037], The tension adjusting device 110 can include a finger-controlled dial 120 on the housing shown on the front portion of the girth of the sports bra. The housing contains a ratcheted spool of wire 130 with the wires exiting the housing at 14).  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Torres (US 20130203319 A1), Kwon (US 20200163416 A), and Steele (The Bionic Bra: Using electromaterials to sense and modify breast support to enhance active living) as applied to claim 24 above, and further in view of Bock (US 20190246745 A1).
Regarding Claim 25, modified Torres teaches the adaptive support apparel system of claim 24 as described above.
However, modified Steele does not explicitly teach the system further comprising a wearable computing device including a user interface configured to accept inputs indicative of the activity level of the user; and wherein the control circuit is configured to receive the activity level from the wearable computing device. 
Kwon teaches in a separate embodiment the system can include a wearable device ([0037], mobile terminal 600 shown as being worn during exercise in Fig. 1) and wherein the control circuit is configured to tightness commands from the wearable computing device ([0037], automatically adjust the tightness of the shoelace based on a shoelace tightening level set through the mobile terminal 600). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic tightening system taught by Kwon to include a wearable device for inputting activity levels as taught by Kwon to allow a user to manually set the desired tightness. 
However, Kwon does not explicit teach a user interface configured to accept inputs indicative of the activity level of the user.
Bock teaches an article of footwear including an automatic lacing system comprising a computing device ([0143], electronic device 30) including a user interface ([0143], display screen 462 of electronic device) configured to accept inputs ([0143], swipe up for pre-open configuration and swipe down for pre-set closed configuration) indicative of the activity level of the user (Kwon disclosed that a tighter lace was used in the running state and a loosen lace used in the sitting state. Therefore, it would be obvious to one of ordinary skill in the art that the tightened shoe is indicative of an active state of the user and the loose lace is indicative of a more inactive state); and wherein a control circuit ([0139], control PCB 410 of lacing system 24 with wireless communication module 430) is configured to receive the activity level from the wearable computing device ([0140], the automatic lacing system 24 can also be controlled using the wireless device 30, which can be paired with or connected to the lacing system 24 via Bluetooth® or another wireless signal). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the function of the wearable mobile terminal as taught by Kwon to allow for the input of the desired tightness as taught by Bock to allow to manually tighten or loosen the shoes (Bock [0143]). One of ordinary skill in the art would recognize that applying the known technique of allowing a user to input their desired tightness manually through an interface as taught by Bock to the tightening system disclosed by Torres would yield only the predictable result increasing user control and allow users to achieve their own desired levels of tightness during use.

Allowable Subject Matter
The examiner notes that additional limitations directed to defining the “separate portions” presented in claim 18 and how the separate portions are manipulated in relation to each other would be beneficial as the prior art discovered during search and consideration uses a spool and lacing system in the front of the bra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berns (US 20140259301 A1) teaches an adjustable bra using a spool and lacing system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791